Case: 17-11177      Document: 00514638970         Page: 1    Date Filed: 09/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11177                        September 12, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE RUELAS-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-101-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jorge Ruelas-Martinez appeals the 66-month, below-guidelines prison
term imposed following his guilty plea conviction for illegally reentering the
United States after removal. Raising one issue, Ruelas-Martinez argues that
his indictment did not allege a conviction occurring before his removal and
that, for this reason, his prison term, imposed under 8 U.S.C. § 1326(b), was in
excess of the statutory maximum permitted under § 1326(a) and violated his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11177     Document: 00514638970    Page: 2   Date Filed: 09/12/2018


                                 No. 17-11177

due process rights.     The Government has filed an unopposed motion for
summary affirmance and, alternatively, seeks an extension of time to file its
brief.
         As the Government argues and as Ruelas-Martinez concedes, the only
issue raised on appeal is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).
Because the issue is foreclosed, summary affirmance is appropriate.          See
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
         Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, and the judgment is AFFIRMED. The Government’s
alternative motion for an extension of time to file its brief is DENIED.




                                       2